DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that A) the reference fails to disclose integration of brightness values of at least the analysis region in a z-axis direction to generate x image data.
Regarding applicant’s argument A, the examiner respectfully disagrees.  Liu discloses extracted image data across a variety of planes.  Liu explicitly discloses obtaining image data from sample images and extracting image data along an X-Z plane.  Liu further discloses utilizing the extracted data and constructing a 3D viewing volume incorporating and combining image data across a variety of planes.  The image is then processed using a variety of filters and blended (see Liu 0066-0072).  Liu discloses performing blending operation and applying all of the imaging data at each depth z (see Liu 0069).  The claims as currently recited, requires an extraction of an analysis region in the XZ data.  The limitation is silent as to which image data components are being extracted or analyzed. The claims are also silent as it relates how the image is being analyzed and generated.  Liu explicitly discloses extracting image data in an XZ plane and analyzing it for combination across planes.  Liu also discloses using the data volume in mosaicking image data that are oriented at a different angles.  The image data is processed and blended utilizing a plurality of filters and parameters including resolution, intensity and contrast of the image data (see Liu 0033-0041 and 0064-0077).  Therefore Liu discloses the limitations of the claims as currently recited.  Hence the rejection 35 USC 102 is maintained. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US20180088308) (hereinafter Liu).
Regarding claim 1, Liu discloses a device, comprising: an emission optical system configured to emit planar light to a sample on an XZ plane [Figs. 2-5, 9-11, ABS, 0033-0041, 0064-0079; illumination light sheet along the x-z plane (45 degrees)]. 
scanner configured to scan the sample in a Y-axis direction so as to pass through an emission surface of the planar light [Figs. 2-5, 9-11, ABS, 0013, 0038-0041, 0049, 0070-0071; scanning three dimensional data from specimen].
an imaging optical system configured to have an observation axis inclined with respect to the emission surface and to form an image of observation light generated in the sample by emission of the planar light [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube]. 
an image acquisition unit configured to acquire a plurality of pieces of XZ image data corresponding to an optical image of the observation light formed by the imaging optical system [Figs. 2-5, 9-11, 0033-0041, 0064-0079; various images forming processed data cube to form mosaic image]. 
an image generation unit configured to generate XY image data of the sample based on the plurality of pieces of XZ image data acquired by the image acquisition unit, wherein the image acquisition unit acquires a plurality of pieces of the XZ image data in the Y-axis direction [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].  
the image generation unit extracts an analysis region in the XZ image data, integrates brightness values of at least the analysis region in a Z-axis direction to generate X image data, and combines the X image data in the Y-axis direction to generate the XY image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
Regarding claim 2, Liu discloses wherein the image generation unit integrates brightness values of the analysis region in the Z-axis direction after performing dark offset subtraction on at least the analysis region [Figs. 2-11, 0033-0041, 0064-0079; correcting aberrations and fluctuations in light intensities across imaging planes].
Regarding claim 3, Liu discloses wherein the image generation unit reduces a brightness value of a region other than the analysis region and integrates brightness values of the XZ image data in the Z-axis direction to generate the X image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
Regarding claim 4, Liu discloses wherein the image generation unit integrates brightness values of only the analysis region in the Z-axis direction to generate the X image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
Regarding claim 5, Liu discloses wherein an inclination angle of the observation axis of the imaging optical system with respect to the emission surface of the planar light is 10o to 80o [0033-0037; inclination angle between optical path of illumination and collection dynamically ranges between 30o to 90o].
Regarding claim 6, Liu discloses wherein an inclination angle of the observation axis of the imaging optical system with respect to the emission surface of the planar light is 20o to 70o [0033-0037; inclination angle between optical path of illumination and collection dynamically ranges between 30o to 90o].
Regarding claim 7, Liu discloses wherein an inclination angle of the observation axis of the imaging optical system with respect to the emission surface of the planar light is 30o to 65o [0033-0037; inclination angle between optical path of illumination and collection dynamically ranges between 30o to 90o].
Regarding claim 8, Liu discloses analyzer configured to analyze observation image data including the XY image data and to generate an analysis result [0054-0079; processing image data to generate processed mosaic image].
Regarding claim 9, Liu discloses a method, comprising: 
emitting planar light to a sample on an XZ plane [Figs. 2-5, 9-11, ABS, 0033-0041, 0064-0079; illumination light sheet along the x-z plane (45 degrees)].  
scanning the sample in a Y-axis direction so as to pass through an emission surface of the planar light [Figs. 2-5, 9-11, ABS, 0013, 0038-0041, 0049, 0070-0071; scanning three dimensional data from specimen].
forming an image of observation light, which is generated in the sample by emission of the planar light, using an imaging optical system having an observation axis inclined with respect to the emission surface [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
acquiring a plurality of pieces of XZ image data corresponding to an optical image of the observation light formed by the imaging optical system [Figs. 2-5, 9-11, 0033-0041, 0064-0079; various images forming processed data cube to form mosaic image].  ACTIVE.125065221.01ATTORNEY DOCKET NO.: 046884-7011-00-US-606105 Application No.: New Page 5 
generating XY image data of the sample based on the plurality of pieces of XZ image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].   
wherein, in the acquisition, a plurality of pieces of the XZ image data are acquired in the Y-axis direction [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].   
in the generation, an analysis region in the XZ image data is extracted, brightness values of at least the analysis region are integrated in a Z-axis direction to generate X image data, and the X image data is combined in the Y-axis direction to generate the XY image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
Regarding claim 10, Liu discloses wherein, in the generation, brightness values of the analysis region are integrated in the Z-axis direction after performing dark offset subtraction on at least the analysis region [Figs. 2-11, 0033-0041, 0064-0079; correcting aberrations and fluctuations in light intensities across imaging planes].
Regarding claim 11, Liu discloses wherein, in the generation, a brightness value of a region other than the analysis region is reduced and brightness values of the XZ image data are integrated in the Z-axis direction to generate the X image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
Regarding claim 12, Liu discloses wherein, in the generation, brightness values of only the analysis region are integrated in the Z-axis direction to generate the X image data [Figs. 2-5, 9-11, 0033-0041, 0064-0079; utilizing data generated in X, Y, Z, XY and XZ planes to correct variations in intensity and other aberrations across a data cube].
Regarding claim 13, Liu discloses wherein, in the acquisition, an inclination angle of the observation axis of the imaging optical system with respect to the emission surface of the planar light is set to 10o to 80o [0033-0037; inclination angle between optical path of illumination and collection dynamically ranges between 30o to 90o].
Regarding claim 14, Liu discloses wherein, in the acquisition, an inclination angle of the observation axis of the imaging optical system with respect to the emission surface of the planar light is set to 20o to 70o [0033-0037; inclination angle between optical path of illumination and collection dynamically ranges between 30o to 90o].
Regarding claim 15, Liu discloses wherein, in the acquisition, an inclination angle of the observation axis of the imaging optical system with respect to the emission surface of the planar light is set to 30o to 65o [0033-0037; inclination angle between optical path of illumination and collection dynamically ranges between 30o to 90o].
Regarding claim 16, Liu discloses analyzing observation image data including the XY image data and generating an analysis result [0054-0079; processing image data to generate processed mosaic image].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/            Primary Examiner, Art Unit 2483